TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                     JUDGMENT RENDERED DECEMBER 29, 2016



                                     NO. 03-16-00552-CV


                                The City of Luling, Appellant

                                               v.

                        Guadalupe Blanco River Authority, Appellee




         APPEAL FROM 421ST DISTRICT COURT OF CALDWELL COUNTY
            BEFORE JUSTICES PURYEAR, PEMBERTON, AND FIELD
            DISMISSED AS MOOT -- OPINION BY JUSTICE PURYEAR




This is an appeal from the judgment signed by the trial court on August 3, 2016. Having

reviewed the record, the Court agrees that the appeal should be dismissed. Therefore, the Court

dismisses the appeal as moot. Appellant shall pay all costs relating to this appeal, both in this

Court and the court below.